DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 27 January 2022 is/are entered and considered by Examiner.

Response to Amendment
In the amendment filed on 04 February 2022, Applicant has indicated claim 3 as (Previously Presented); however, claim 3 shows the following: 

Additional clarification is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 recites:

a processor configured to: 
obtain a muscle index indicating a degree of muscle mass of the user and a fat index indicating a degree of fat mass of the user from a measuring apparatus, and 
determine the nutritional ingredients based on the muscle index and the fat index.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under the “Certain Methods of Organizing Human Activity” because the person is diagnosing the user, and potentially treating the user with food.
The highlighted portion also covers the performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a generic processor, nothing in the claim elements precludes the step from practically being performed in the mind.
	For example, but for processor, determining nutritional ingredients based on the obtained data may be performed by a person looking at the user/data and thinking about the results.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.

Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:
a processor configured to: 
obtain a muscle index indicating a degree of muscle mass of the user and a fat index indicating a degree of fat mass of the user from a measuring apparatus.
The processor has been recited with a high level of generality as a generic computer performing generic computer functions of receiving and processing data. This amounts to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea. MPEP 2106.05(f)
The measuring apparatus has been recited as insignificant extra-solution activity of data collection (such as mere data gathering, MPEP 2106.05(g)
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 3, additional limitations which amount to invoking computers as a tool to perform the abstract idea regarding a memory, Specification paragraph 0048 illustrating generic ROM and RAM memory types, claim 16, additional limitations which amount to generally linking the abstract idea to a technological environment and insignificant, nominal extra-solution activity of the generating unit that generates food).

Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a processor configured to: obtain a muscle index indicating a degree of muscle mass of the user and a fat index indicating a degree of fat mass of the user from a measuring apparatus; amount to no more than mere instructions to apply an exception, add 
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the measuring apparatus, Sakai (6327494) teaches that body-fat measuring apparatus for measuring in-vivo impedance and computing body fat quantity using hand/foot electrodes are well-understood, routine, and conventional in the art (column 1 line 24-34).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 3, reciting a generic memory, as discussed above and incorporated herein).
Regarding the generating unit in claim 16, Boland (20060081653) that a machine manufacturing food based on a user’s nutritional needs is well-understood, routine, and conventional in the art (page 1 paragraph 0008).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 14 recites:
determining nutritional ingredients in food provided for a user, comprising: 
a step of obtaining a muscle index indicating a degree of muscle mass of the user and a fat index indicating a degree of fat mass of the user from a measuring apparatus, and 
a step of determining the nutritional ingredients based on the muscle index and the fat index.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under the “Certain Methods of Organizing Human Activity” because the person is diagnosing the user, and potentially treating the user with food.
The highlighted portion also covers the performance of the limitation in the mind but for the recitation of generic computer components.
That is, nothing in the claim elements precludes the step from practically being performed in the mind.
	For example, determining nutritional ingredients based on the obtained data may be performed by a person looking at the user/data and thinking about the results.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:

a step of obtaining a muscle index indicating a degree of muscle mass of the user and a fat index indicating a degree of fat mass of the user from a measuring apparatus.
The measuring apparatus has been recited as insignificant extra-solution activity of data collection (such as mere data gathering, MPEP 2106.05(g)
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.

Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the measuring apparatus, Sakai teaches that body-fat measuring apparatus for measuring in-vivo impedance and computing body fat quantity using hand/foot electrodes are well-understood, routine, and conventional in the art (column 1 line 24-34).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 15 recites:
A non-transitory computer-readable recording medium including a program configured to cause a computer determining nutritional ingredients in food provided for a user to execute following steps: 
a step of obtaining a muscle index indicating a degree of muscle mass of the user and a fat index indicating a degree of fat mass of the user from a measuring apparatus, and 
a step of determining the nutritional ingredients based on the muscle index and the fat index.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under the “Certain Methods of Organizing Human Activity” because the person is diagnosing the user, and potentially treating the user with food.
The highlighted portion also covers the performance of the limitation in the mind but for the recitation of generic computer components.
That is, other than reciting a generic processor, nothing in the claim elements precludes the step from practically being performed in the mind.
	For example, but for the processor, determining nutritional ingredients based on the obtained data may be performed by a person looking at the user/data and thinking about the results.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements:

The measuring apparatus has been recited as insignificant extra-solution activity of data collection (such as mere data gathering, MPEP 2106.05(g)
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a step of obtaining a muscle index indicating a degree of muscle mass of the user and a fat index indicating a degree of fat mass of the user from a measuring apparatus; amount to no more than mere instructions to apply an exception, add 
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the measuring apparatus, Sakai teaches that body-fat measuring apparatus for measuring in-vivo impedance and computing body fat quantity using hand/foot electrodes are well-understood, routine, and conventional in the art (column 1 line 24-34).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 10-11, 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boland (20060081653) in view of Bravomalo (20040131227) and Koh (20180060530).

Claim 1: Boland teaches:
An ingredient determining apparatus (page 2 paragraph 0067 illustrating an apparatus capable of providing customised nutritional servings, Abstract illustrating ingredients being customised) configured to determine nutritional ingredients in food provided for a user (Abstract illustrating customising ingredients based on the customer’s health profile, page 3 paragraph 0068 illustrating a plurality of food types), comprising 
a processor (Figure 1 label 18 illustrating a microprocessor) configured to: 
obtain a fat index indicating a degree of fat mass of the user (page 9 paragraph 0195 illustrating obtaining the individual’s body mass index (BMI) to measure the body fat of the individual), and 
determine the nutritional ingredients based on the muscle index and the fat index (page 9 paragraph 0200 illustrating recommending nutrients based on the individual’s BMI).
Boland further teaches that BMI is a measurement of body fat based on height and weight, and is used to determine a plurality of health risks (page 9 paragraph 0195).
Boland does not teach:
a muscle index indicating a degree of muscle mass of the user;
determine the nutritional ingredients based on the muscle index.

a muscle index indicating a degree of muscle mass of the user (page 5 paragraph 0095 illustrating using a person’s height, weight, and body fat to determine a person’s muscle mass);
determine the nutritional ingredients based on the muscle index (page 10 paragraph 0204 illustrating providing nutrition and dietary supplements based on muscle mass).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Bravomalo within the embodiment of Boland with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to better comply with the diet recommendation and achieve a healthier lifestyle and obtain a more muscular appearance (Bravomalo; page 1 paragraph 0011).
Boland in view of Bravomalo do not teach:
a measuring apparatus.
Koh teaches:
a measuring apparatus (Figure 1, page 2 paragraph 0036 illustrating an apparatus for measuring body composition).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Koh within the embodiment of Boland in view of Bravomalo with the motivation of accurately measuring the user’s body composition (Koh; page 3 paragraph 0041) for use in determining food and exercise suggestions (Koh; page 3 paragraph 0052).

Claim 2: Boland in view of Bravomalo and Koh teach:

Boland further teaches:
wherein
the processor is configured to calculate the nutritional ingredients required for managing a body shape of the user based the fat index (page 9 paragraph 0200 illustrating recommending nutrients based on the individual’s BMI).
Boland does not teach:
calculate the nutritional ingredients required for managing a body shape of the user based on the muscle index.
Bravomalo teaches:
calculate the nutritional ingredients required for managing a body shape of the user based on the muscle index (page 10 paragraph 0240 illustrating providing nutrition and dietary supplements based on muscle mass, page 5 paragraph 0095 illustrating creating an initial appearance of the person and providing nutrition to build or maintain this appearance).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Bravomalo within the embodiment of Boland in view of Bravomalo and Koh with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to better comply with the diet recommendation and achieve a healthier lifestyle and have a more muscular appearance (Bravomalo; page 1 paragraph 0011).

Claim 3: Boland in view of Bravomalo and Koh teach:

Boland does not teach:
further comprising
a memory configured to hold the nutritional ingredients required for managing a body shape of the user in association with each of predetermined body shape types, wherein 
the processor is configured to: 
select a body shape type to which the body shape of the user belongs from among predetermined body shape types based on the muscle index and the fat index; and 
calculate the nutritional ingredients associated with the body shape type referring to the memory based on the body shape type selected.
	Bravomalo teaches:
a memory configured to hold the nutritional ingredients required for managing a body shape of the user in association with each of predetermined body shape types (Figure 8-9 illustrating male vs. female body types, Figure 7 illustrating generating the body image for the person and optimizing that image to the user’s desired vision), wherein 
the processor is configured to: 
select a body shape type to which the body shape of the user belongs from among predetermined body shape types based on the muscle index and the fat index  (page 10 paragraph 0240 illustrating providing nutrition and dietary supplements based on muscle mass and fat); and 
calculate the nutritional ingredients associated with the body shape type referring to the memory based on the body shape type selected (page 10 paragraph 0240 illustrating providing nutrition and dietary supplements based on muscle mass and fat).


Claim 6: Boland in view of Bravomalo and Koh teach:
An ingredient determining apparatus as defined in claim 2 (as discussed above and incorporated herein).
Boland does not teach:
further comprising: 
a receiver configured to receive body shape data indicating a target body shape targeted by the user, wherein 
the processor is configured to determine a supplemental nutritional ingredient which supplements the nutritional ingredients based on a divergence from the body shape of the user to the target body shape.
Bravomalo teaches:
a receiver configured to receive body shape data indicating a target body shape targeted by the user (Figure 4, Figure 7, Figure 26 illustrating the target body shape of the user), wherein 
the processor is configured to determine a supplemental nutritional ingredient which supplements the nutritional ingredients based on a divergence from the body shape of the user to 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Bravomalo within the embodiment of Boland in view of Bravomalo and Koh with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to better comply with the diet recommendation and achieve a healthier lifestyle and have a more muscular appearance (Bravomalo; page 1 paragraph 0011).

Claim 10: Boland in view of Bravomalo and Koh teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland does not teach:
wherein the muscle index is muscle mass or a parameter that correlates with muscle mass of the user, and the fat index is a fat rate of the user
Bravomalo teaches:
wherein the muscle index is muscle mass or a parameter that correlates with muscle mass of the user, and the fat index is a fat rate of the user (page 5 paragraph 0096 illustrating building a model for the user based on determined muscle and fat estimates [considered to be a form of “index”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Bravomalo within the embodiment of Boland in view of Bravomalo and Koh with the motivation of educating the patient so that the 

Claim 11: Boland in view of Bravomalo and Koh teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland further teaches:
wherein 
based on a biometric index that identifies a risk of a predetermined lifestyle disease (page 10 paragraph 0206 illustrating determining elevated risk for heart disease), the processor is configured to determine an improvement ingredient for the biometric index to be included in the nutritional ingredients (page 10 paragraph 0206 illustrating adding heart health ingredients).

Claim 13: Boland in view of Bravomalo and Koh teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland does not teach:
wherein 
the processor is further configured to determine an adjustment ingredient which conditions a body as another nutritional ingredient based on an evaluation value of at least one of exhalation, physical activity and sleep of the user.
Bravomalo teaches:

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Bravomalo within the embodiment of Boland in view of Bravomalo and Koh with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to better comply with the diet recommendation and achieve a healthier lifestyle and have a more muscular appearance (Bravomalo; page 1 paragraph 0011).

Claim 14: Boland teaches:
An ingredient determining method (page 12 paragraph 0228 illustrating a method, page 2 paragraph 0067 illustrating an apparatus capable of providing customised nutritional servings, Abstract illustrating ingredients being customised)) for determining nutritional ingredients in food provided for a user (Abstract illustrating customising ingredients based on the customer’s health profile, page 3 paragraph 0068 illustrating a plurality of food types), comprising: 

a step of determining the nutritional ingredients based on the fat index (page 9 paragraph 0200 illustrating recommending nutrients based on the individual’s BMI).
Boland further teaches that BMI is a measurement of body fat based on height and weight, and is used to determine a plurality of health risks (page 9 paragraph 0195).
Boland does not teach:
a muscle index indicating a degree of muscle mass of the user;
determining the nutritional ingredients based on the muscle index.
Bravomalo teaches:
a muscle index indicating a degree of muscle mass of the user (page 5 paragraph 0095 illustrating using a person’s height, weight, and body fat to determine a person’s muscle mass);
determining the nutritional ingredients based on the muscle index (page 10 paragraph 0204 illustrating providing nutrition and dietary supplements based on muscle mass).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Bravomalo within the embodiment of Boland with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to better comply with the diet recommendation and achieve a healthier lifestyle and have a more muscular appearance (Bravomalo; page 1 paragraph 0011).

Boland in view of Bravomalo do not teach:

Koh teaches:
a measuring apparatus (Figure 1, page 2 paragraph 0036 illustrating an apparatus for measuring body composition).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Koh within the embodiment of Boland in view of Bravomalo with the motivation of accurately measuring the user’s body composition (Koh; page 3 paragraph 0041) for use in determining food and exercise suggestions (Koh; page 3 paragraph 0052).

Claim 15: Boland teaches:
A non-transitory computer-readable recording medium including a program configured to cause a computer (page 1 paragraph 0007, 0026 illustrating computer program stored on computer storage) determining nutritional ingredients in food provided for a user (Abstract illustrating customising ingredients based on the customer’s health profile, page 3 paragraph 0068 illustrating a plurality of food types) to execute following steps: 
a step of obtaining a muscle index indicating a fat index indicating a degree of fat mass of the user  (page 9 paragraph 0195 illustrating obtaining the individual’s body mass index (BMI) to measure the body fat of the individual), and 
a step of determining the nutritional ingredients based on the fat index (page 9 paragraph 0200 illustrating recommending nutrients based on the individual’s BMI).
Boland further teaches that BMI is a measurement of body fat based on height and weight, and is used to determine a plurality of health risks (page 9 paragraph 0195).

a muscle index indicating a degree of muscle mass of the user;
determining the nutritional ingredients based on the muscle index.
Bravomalo teaches:
a muscle index indicating a degree of muscle mass of the user (page 5 paragraph 0095 illustrating using a person’s height, weight, and body fat to determine a person’s muscle mass);
determining the nutritional ingredients based on the muscle index (page 10 paragraph 0204 illustrating providing nutrition and dietary supplements based on muscle mass).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Bravomalo within the embodiment of Boland with the motivation of educating the patient so that the patient may better understand how a customized diet may affect the patient’s body visually, and thereby motivate the patient to better comply with the diet recommendation and achieve a healthier lifestyle and have a more muscular appearance (Bravomalo; page 1 paragraph 0011).
Boland in view of Bravomalo do not teach:
a measuring apparatus.
Koh teaches:
a measuring apparatus (Figure 1, page 2 paragraph 0036 illustrating an apparatus for measuring body composition).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Koh within the embodiment of Boland in view of Bravomalo with the motivation of accurately measuring the user’s body composition 

Claim 16: Boland in view of Bravomalo and Koh teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland further teaches:
wherein 
the processor is configured to: 
obtain, from a measuring apparatus that measures the body composition of the user (page 9 paragraph 0195 illustrating a machine measuring the height and weight of the user), and the fat index (page 9 paragraph 0195 illustrating measuring the user’s body fat), and 
output information indicating the nutritional ingredients to a generating unit that generates the food (page 11 paragraph 0221 illustrating generating information for use to make the user’s food selection).
Boland does not teach:
measures the muscle index.
Bravomalo teaches:
measures the muscle index (page 10 paragraph 0204 illustrating providing nutrition and dietary supplements based on muscle mass).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Bravomalo within the embodiment of Boland in view of Bravomalo and Koh with the motivation of educating the patient so that the .

Claims 4, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boland  in view of Bravomalo and Koh as applied to claims 1, 11 above as applicable, and further in view of Hughes (20150335608).

Claim 4: Boland in view of Bravomalo teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland in view of Bravomalo and Koh do not teach:
wherein 
the nutritional ingredients include an inhibitory ingredient which inhibits fat from accumulating and an activating ingredient which activates vitality of the user, and 
as the fat index increases, the processor is configured to increase the inhibitory ingredient and decreases decrease the activating ingredient.
Hughes teaches:
the nutritional ingredients include an inhibitory ingredient which inhibits fat from accumulating (page 1 paragraph 0013 illustrating weight loss agent) and an activating ingredient which activates vitality of the user (page 1 paragraph 0013 illustrating calorie [considered to be “activates vitality” of people who consume calories]), and 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Hughes within the embodiment of Boland in view of Bravomalo and Koh with the motivation of helping obese patients lose weight while they’re suffering from other medical conditions (Hughes; page 1 paragraph 0005).

Claim 12: Boland in view of Bravomalo and Koh teach:
An ingredient determining apparatus as defined in claim 11 (as discussed above and incorporated herein).
Boland further providing ingredients to boost bone health (Figure 15, page 11 paragraph 0225 TABLE 3).
Boland in view of Bravomalo and Koh do not teach:
wherein 
the biometric index includes at least one of basal metabolism, visceral fat and bone mass of the user, 
the improvement ingredient for the basal metabolism includes at least one of an ingredient which activates the basal metabolism and an ingredient which promotes blood circulation, 

the improvement ingredient for the bone mass includes at least one of an ingredient which forms bone and an ingredient which assists metabolism of bone.
Hughes teaches:
the biometric index includes visceral fat (page 2 paragraph 0031 illustrating determining visceral fat);
the improvement ingredient for the visceral fat includes at least one of an antioxidant ingredient, an ingredient which decomposes fat and an ingredient which promotes metabolism of lipid (page 6 paragraph 0057 illustrating antioxidants, and a plurality of ingredients used to promote fat decomposition/burning).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Hughes within the embodiment of Boland in view of Bravomalo and Koh with the motivation of helping obese patients lose weight while they’re suffering from other medical conditions (Hughes; page 1 paragraph 0005).
The remaining limitations are rendered optional by the limitation “at least one of” and therefore need not be taught by the applied art.

Claims 5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boland  in view of Bravomalo and Koh as applied to claims 1, 6 above as applicable, and further in view of Hackett (Training practices and ergogenic aids used by male bodybuilders, previously mailed on 05 October 2021).

Claim 5: Boland in view of Bravomalo and Koh teach:
An ingredient determining apparatus as defined in claim 1 (as discussed above and incorporated herein).
Boland in view of Bravomalo and Koh do not teach:
wherein 
the nutritional ingredients include a fitting ingredient which keeps muscle healthy and an increasing ingredient which increases muscle, and 
as the muscle index increases, the determining means increases processor is configured to increase the fitting ingredient and decreases decrease the increasing ingredient.
Hackett teaches:
the nutritional ingredients include a fitting ingredient which keeps muscle healthy (page 1613 column 2 last paragraph illustrating ephedrine-containing/caffeine-containing products and a plurality of other products) and an increasing ingredient which increases muscle (page 1613 column 2 last paragraph illustrating creatine) , and 
as the muscle index increases (page 1613 column 2 last paragraph illustrating OFF phase, page 1614 column 1 paragraph 2 illustrating the ACSM recommendations for muscular hypertrophy [considered to be a form of “muscle index increases”] during the OFF phase, page 1610 column 1 paragraph 1 illustrating the PRE phase retaining muscle mass), the processor is configured to increase the fitting ingredient (page 1613 column 2 last paragraph illustrating increasing the use of ephedrine-containing/caffeine-containing products and a plurality of other products) and decrease the increasing ingredient (page 1613 column 2 last paragraph illustrating decreasing creatine).


Claim 7: Boland in view of Bravomalo and Koh teach:
An ingredient determining apparatus as defined in claim 6 (as discussed above and incorporated herein).
Boland in view of Bravomalo and Koh do not teach:
wherein the processor is configured to determine the supplemental nutritional ingredient such that an inhibitory ingredient which inhibits fat from accumulating is included when a fat index component of the divergence is below a first threshold.
Hackett teaches:
wherein the processor is configured to determine the supplemental nutritional ingredient such that an inhibitory ingredient which inhibits fat from accumulating is included when a fat index component of the divergence is below a first threshold (page 1613 column 2 last paragraph illustrating the increase of ephedrine-containing/caffeine-containing products [considered to be a form of “an inhibitory ingredient which inhibits fat from accumulating”] when the person transitions from muscle building OFF phase to muscle-retaining, page 1610 column 1 paragraph 1 illustrating focusing on body fat reduction [considered to be a form of “fat index component of the divergence is below a first threshold”]).


Claim 8: Boland in view of Bravomalo and Koh teach:
An ingredient determining apparatus as defined in claim 6 (as discussed above and incorporated herein).
Boland in view of Bravomalo and Koh do not teach:
wherein the processor is configured to determine the supplemental nutritional ingredient such that the increasing ingredient which increases muscle is included when a muscle index component of the divergence is above a second threshold.
Hackett teaches:
wherein the processor is configured to determine the supplemental nutritional ingredient such that the increasing ingredient which increases muscle is included when a muscle index component of the divergence is above a second threshold (page 1613 column 2 last paragraph illustrating including creatine during muscular hypertrophy [considered to be a form of “a muscle index component of the divergence is above a second threshold”] of the OFF phase).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Hackett within the embodiment of Boland in view of Bravomalo and Koh with the motivation of improving the user’s muscle/fat 

Claim 9: Boland in view of Bravomalo and Koh teach:
An ingredient determining apparatus as defined in claim 6 (as discussed above and incorporated herein).
Boland further teaches:
wherein 
the nutritional ingredients include carbohydrate (page 11 paragraph 0227 TABLE 5 illustrating determining carbohydrates amounts for each health profile). 
Boland in view of Bravomalo and Koh do not teach:
as a muscle index component of the divergence increases, the processor is configured to increase a supplemental amount of the carbohydrate.
Hackett teaches:
as a muscle index component of the divergence increases, the processor is configured to increase a supplemental amount of the carbohydrate (page 1615 column 1 paragraph 3 illustrating manipulating dietary carbohydrate intake to increase muscle “fullness”).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the teachings of Hackett within the embodiment of Boland in view of Bravomalo and Koh with the motivation of improving the user’s muscle/fat ratio for bodybuilding competition by providing adequate supplements during the OFF and PRE seasons of training (Hackett; page 1615; column 1 paragraph 3).

Response to Arguments
In the Remarks filed on 04 February 2022, Applicant makes numerous arguments. Examiner will address these arguments in the order presented.

On page 6 Applicant asserts support for the amendment, i.e. a measuring apparatus, in paragraph [0027].
The Specification as originally filed on 28 September 2020, page 9 discloses (reproduced hereinbelow):
[0027] Fig. 2 is a block diagram showing an example of a functional configuration of the ingredient determining apparatus 30 according to the present embodiment.

This portion does not provide adequate support for the measuring apparatus. Additional clarification is requested.

On page 7 Applicant argues that claims 1, 14, 15 do not recite a mental process because the human mind is incapable or practically unable of obtaining a muscle index indicating a degree of fat mass because this step is performed with an apparatus.
While the step of obtaining measurements with an apparatus is not abstract, the step of determining nutritional ingredients based on the measured data is directed towards an abstract concept. The measuring apparatus does not provide any technical improvement, or significantly more than the abstract concept, as discussed above and incorporated herein.
Additionally, the claims have also been found to be directed towards certain methods of organizing human activity because they recite steps that a person would perform when examining a user and determining how to potentially treat the user with food.

On page 7-8 Applicant argues that the applied references do not teach a “measuring apparatus”.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., reference to paragraph [0013] of the Specification as originally filed) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments with respect to claim(s) 1, 14, 15 (reciting the “measuring apparatus”) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sato (5415176) teaches a body fat measuring apparatus (Abstract)
Sakata (20020040197) teaches suggesting caloric intake to balance weight gain and fat loss (page 4 paragraph 0052).

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        



/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626